*148ON MOTION FOR REHEARING.
ALLEN, J.
Appellant asks us to grant a rehearing on the ground that the court, in its opinion heretofore filed, 'assumed that counsel representing appellant (then garnishee) in the original proceeding, “had, at the time they filed a motion to set aside the judgment by default, knowledge of the fact that counsel for plaintiff in said case had, in presenting its testimony for the purpose of obtaining judgment by default, suppressed the debit side of the statement given to them'by the counsel for the Trust Company;” whereas it is said that the reeord nowhere shows that at the time of the hearing on the motion to set aside the default judgment, counsel then representing appellant had knowledge of the fact that the debit side of the aforesaid statement or ac-count had been suppressed.
As to this phase of the case it is only necessary to say that the act of withholding from evidence the debit side of the account mentioned — the propriety of which we do not pass upon — could not, we think, under any view of it, constitute such fraud as will justify a court of equity in setting aside the judgment. “A judgment of a court of competent jurisdiction will not be set aside in equity because it was rendered upoma fraudulent cause of action, forged document, perjured testimony or any other matter to which' full defense might have been interposed on the trial, unless such defense was prevented by fraud of the party who recovered the judgment. [McDonald v. McDaniel, 242 Mo. l. c. 176, and authorities cited, 145 S. W. 452; Gallagher v. Chilton et al., 192 S. W. (Mo.) 409, l. c. 412; Wolf v. Brooks, 177 S. W. (Mo.) 337; Railroad v. Mirrieless, 182 Mo. 126, 81 S. W. 437; Fears v. Riley, 148 Mo. 49, 49 S. W. 836; Hamilton v. McLean, 139 Mo. 678, 41 S. W. 224.]
In United States v. Throckmorton, 98 U. S. 61, quoted in Hamilton v. McLean, supra, l. c. 687, it is said:
“The doctrine is equally well settled that the court will not set aside a judgment because it was founded on a *149fraudulent instrument, or perjured evidence, or for any matter which was actually presented and considered in the judgment assailed. . . . That the mischief of re-trying’ every case in which the judgment or decree rendered on false testimony, given by perjured witnesses, or on contracts or documents whose genuineness or validity was in issue, and which are afterward ascertained to be forged or fraudulent, would be greater, by reason of the endless nature of the strife, than any compensation arising from doing justice in individual cases.”
In Fears v. Riley, supra, l. c. 58, 59, it is said:
“It is the settled law in our State, that in order to set aside a judgment for fraud, even in a direct proceeding, it must appear that fraud was practiced in the very act of obtaining the judgment. [Lewis v. Williams, Admr., 54 Mo. 200.] It is not enough that there was a fraud in the cause of action on which the judgment is founded and which could have been interposed as a defense (unless its interposition was prevented as a defense by fraud.) [Payne v. O’Shea, 84 Mo. 129; Murphy v. DeFrance, 105 Mo. 53; Oxley Stave Company v. Butler Co., 121 Mo. 614.] The judgment must be concocted in fraud, and the fraud must be actual fraud as contra-distinguished from a judgment obtained on false evidence. .[Moody v. Peyton, 135 Mo. 482.]” (Italics ours.)
. It is unnecessary to collate the many other authorities to which reference might be made in this connection, or to quote further from the opinions of our courts which‘reflect the view expressed above. It is quite clear that the charge that respondent’s counsel omitted to introduce in evidence the debit side of the account, supra, or suppressed the same, at the trial of the original case by default, could not justify a court of equity in setting aside the judgment, if equity will refuse to.set aside a judgment though obtained upon perjured testimony, or a forged instrument, or other false evidence. “Fraud in procuring the judgment” in the sense in which that term is used in cases of this character, cannot be predicated *150upon the character of the evidence adduced' at the trial which resulted in the judgment sought to be set aside, or upon the fact that certain evidence at hand was not introduced.
Th'e motion for rehearing’ must be overruled, and it is so ordered.
Reynolds, P. J., concurs; Becker, J.} not sitting. ,